                                                                                JS-6
 1

 2
                                                                              12/30/2019
 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10

11   WADE H. SCOTT and APRIL S. SCOTT,                Case No.: 5:17-cv-01758-FMO-GJS
12                  Plaintiffs,                       Hon. District Judge Fernando M. Olguin
13     v.                                             ORDER APPROVING
                                                      STIPULATION TO DISMISS
14   SN SERVICING CORPORATION, an                     ACTION PURSUANT TO FEDERAL
     Alaska corporation; and DOES 1 through           RULE OF CIVIL PROCEDURE
15   50, inclusive,                                   41(a)(1)(A)(ii)
16                  Defendants.
17

18

19           The Court having considered the Stipulation to Dismiss Action Pursuant to
20   Federal Rule of Civil Procedure 41(a)(1)(A)(ii) (the “Stipulation”) entered into by and
21   between plaintiffs Wade H. Scott and April S. Scott (“Plaintiffs”), and defendant SN
22   Servicing Corporation (“Defendant,” and together with Plaintiffs, the “Parties”), and
23   good cause appearing therefor,
24           IT IS ORDERED that the Stipulation is APPROVED.
25           IT IS FURTHER ORDERED that this action is hereby dismissed with
26   prejudice.
27   ///
28   ///
                                                1                CASE NO.: 5:17-CV-01758-FMO-GJS
                           ORDER ON STIPULATION FOR DISMISSAL OF ACTION
     1505887.1
 1           IT IS FURTHER ORDERED that the Parties shall bear their own attorneys’
 2   fees and costs incurred in connection with this action.
 3           IT IS SO ORDERED.
 4

 5

 6
     Dated: December 30, 2019                      ______/s/_______________________
                                                   FERNANDO M. OLGUIN
 7                                                 UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2                CASE NO.: 5:17-CV-01758-FMO-GJS
                         ORDER ON STIPULATION FOR DISMISSAL OF ACTION
     1505887.1
